Exhibit 10.6

 

Cigna Corporation

Cigna Long-Term Incentive Plan:  Restricted Stock Grant Agreement

 

Cigna Corporation (“Cigna”) has granted you the number of shares of restricted
stock of Cigna set forth below in this Restricted Stock Grant Agreement
(“Restricted Stock Grant” or “Grant”) under the Cigna Long-Term Incentive Plan
(“Plan”).  The date of your Restricted Stock Grant (“Grant Date”) and the date
on which your Grant is scheduled to vest (“Vesting Date”) are also indicated
below. The award is subject to the provisions of the Plan and the Terms and
Conditions below.

 

You should carefully read all the terms and conditions of this Restricted Stock
Grant and be sure you understand what they say and what your responsibilities
and obligations are before you click on the ACCEPT button to acknowledge and
agree to this Grant.

 

If you are not willing to agree to all of the Grant terms and conditions, do not
accept the Grant and do not click the ACCEPT button for the Restricted Stock
Grant Acknowledgment and Agreement.  If you do not accept the Grant, you will
not receive the benefits of the Grant.

 

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Restricted Stock Grant, which include, among
other things, restrictive covenants such as non-competition, customer and
employee non-solicitation and non-disclosure provisions and  litigation
cooperation and intellectual property assignment and assistance provisions.

 

Participant:

Grant Type:

Plan Name:  Cigna Long-Term Incentive Plan

 

Grant Date:

Total Granted:

Grant Price:

 

Vesting Schedule

Shares Granted

Vesting Date

 

 

 

You should also read the Plan Document and Key Contacts and Reference Materials
document (attached to the Plan) and indicate that you have done so and agree to
the terms by checking the appropriate box in the online grant acceptance
process.  The Key Contacts and Reference Materials document contains information
on how to get important stock award information (such as the Plan Prospectus,
Tax Considerations and Cigna’s Securities Transactions and Insider Trading
Policy) and whom to contact if you have questions.

 

Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.

 

If you have questions about your award, please contact Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at 215.761.3516.

 

1

--------------------------------------------------------------------------------


 

Important Notice:  Restricted Stock Grant Acknowledgment and Agreement

 

By clicking on the ACCEPT button, I:

1.     Acknowledge and represent to Cigna that I have:

a.     received the Restricted Stock Grant;

b.    read and understand its terms and conditions, which include, among other
things, restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and  litigation cooperation and
intellectual property assignment and assistance provisions; and

c.     received answers to any questions I had about the Grant and its terms and
conditions, including the restrictive covenants.

 

2.     Understand and agree that:

a.     Delaware law governs the interpretation and construction of the Grant;
and

b.     any controversy or proceeding arising out of or relating to the
restrictive covenants in the Grant will be brought exclusively before a federal
or state court in the State of Delaware where venue is appropriate and that has
subject matter jurisdiction (collectively, “Delaware Courts”).

 

3.     Consent to Delaware Courts exercising personal jurisdiction over me in
any dispute about the restrictive covenants.

 

Scroll down for the TERMS AND CONDITIONS of the Restricted Stock Grant.

 

2

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF YOUR [Year]

RESTRICTED STOCK GRANT

 

These Terms and Conditions are an important part of your grant of Restricted
Stock from Cigna Corporation (Cigna).  The terms of your Restricted Stock grant
are in: (a) the electronic Restricted Stock Grant Agreement above, (b) these
Terms and Conditions, and (c) the applicable Plan provisions.

 

Certain words in this document with first letters capitalized are defined in the
Restricted Stock Grant Agreement above, these Terms and Conditions or Article 2
of the Plan.  This grant is void if you are not an employee of Cigna or a
Subsidiary (a Cigna company) on the Grant Date.

 

1.             Restricted Stock; Restrictions

 

Shares of Restricted Stock (Shares) are regular shares of Cigna Common Stock,
but they are subject to certain Restrictions.  The Restrictions are:

 

(a)           You cannot sell or transfer the Shares to anyone during the
Restricted Period; and

 

(b)           Unless an exception applies, you will forfeit (lose your right to)
the Shares if you have a Termination of Employment during the Restricted Period.

 

Article 7 of the Plan describes these Restrictions in more detail.  In addition,
you must also comply with all the other terms and conditions of this grant,
including those contained in this document.

 

2.             Restricted Period; Vesting

 

The Restricted Period starts on the Grant Date and ends on [   ].  The
Restrictions on the Shares will end (your Shares will vest) on [  ] only if you
remain continuously employed by a Cigna company from the Grant Date to [  ] and
comply with all the terms and conditions of this grant, including those
contained in this document.

 

Your vesting date may be earlier (see paragraph 3).

 

3.             Early Vesting

 

In certain situations your vesting date may be earlier than the Vesting Date
described in paragraph 2:

 

(a)           The Shares will vest upon your Termination of Employment if it is
Upon a Change of Control (of Cigna Corporation) or due to your death or
Disability.

 

(b)           The Shares may vest upon your Termination of Employment if:

 

(1)           It is due to your Early Retirement or Retirement; and

 

(2)           The People Resources Committee or its designee (including Cigna’s
senior human resources officer) approves the early vesting before your
Termination of Employment.

 

If you want to be considered for early vesting when you retire, you must ask
your manager or human resources representative far enough in advance of your
retirement so there is time to process your request.

 

3

--------------------------------------------------------------------------------


 

4.             Voting Rights; Dividends

 

(a)           You have the right to vote the Shares.  If you forfeit a Share,
you will also forfeit the right to vote the Share.

 

(b)           You have the right to receive dividends on the Shares.  Dividends
paid on the Shares during the Restricted Period will be held by Cigna.  Subject
to the forfeiture provisions of paragraph 4(c), your right to receive
accumulated dividends on a Share will vest on the scheduled Vesting Date for the
Share described in paragraph 2 (Scheduled Vesting Date).  Once a Share vests,
your right to future dividends on the Share, and the method of payment, will be
the same as for any other Cigna shareholder.

 

(c)           If you forfeit a Share, you will also forfeit the right to any
accumulated and future dividends related to the Share.  Even if you do not
forfeit a Share, you will forfeit the right to any accumulated dividends on the
Share if:

 

(1)           You have a Termination of Employment before the Scheduled Vesting
Date for a Share (even if the Share vests under paragraph 3);

 

(2)           The Scheduled Vesting Date for a Share occurs before the Share
vests (because vesting is delayed); or

 

(3)           You are on a leave of absence when the Share vests.

 

(d)           Vested accumulated dividends, less applicable taxes withheld, will
be paid to you in a lump sum within 70 days after the Scheduled Vesting Date. 
Cigna will not pay any interest on the accumulated dividends.

 

5.             Taxes at Vesting

 

When the Shares vest, you must satisfy any required tax withholding obligation. 
Cigna reserves the right to withhold enough newly-vested Shares to cover all or
part of any applicable tax withholding.  However, if section 83(b) of the U.S.
Internal Revenue Code of 1986, as amended, applies to you and you make a timely
election under that provision, you must make an immediate cash payment to
satisfy any required tax withholding obligation.

 

6.             Book-Entry Shares; Sale of Shares

 

(a)           Cigna (or a custodian appointed by Cigna) will hold your Shares
before and after vesting in book-entry form in a Stock Account.  That is, a
record of your Share ownership will be kept electronically, and you will not
risk losing any Share certificates.  A certificate for vested Shares will be
issued to you only if you ask for one, but not if you have engaged in a
Violation (described in paragraph 7(c)).

 

(b)           You may generally sell or transfer vested Shares at any time, but
your right to sell the Shares after they vest may be limited by Cigna.  This
right is subject to the terms of Cigna’s Securities Transactions and Insider
Trading Policy, and Cigna reserves the right, for any reason at any time, to
suspend or delay action on any request you make to sell the Shares.

 

7.             Conditions of Grant

 

(a)           By accepting the grant, you are agreeing:

 

(1)           to the Inventions provision in paragraph 7(b);

 

(2)           to notify Cigna if you accept an offer to perform services for any
individual or entity while you are subject to the non-competition restriction in
paragraph 7(c)(2) below.  Such notice shall be provided by email to Cigna
Shareholder Services (shareholderservices@Cigna.com) within 10 days of your
acceptance of the offer

 

4

--------------------------------------------------------------------------------


 

and shall identify the individual or entity and your anticipated start date;

 

(3)           to disclose the terms of the Promises (including, without
limitation, your obligations related to non-solicitation and non-competition
below) and the consequences of a Violation to any individual or entity for whom
you perform services during the 12 month period immediately following your
Termination of Employment; and

 

(4)           not to engage in any Violation described in paragraph 7(c)

 

You understand and agree that the conditions of grant set forth in this
paragraph 7(a) are a material part of the inducement for Cigna’s granting you
the Shares and essential pre-conditions to your eligibility to exercise any
rights associated with the Shares and retain any benefit from the vesting of the
Shares.

 

(b)           Inventions

 

(1)           You hereby assign and promise to assign to Cigna companies or
their designee, all your right, title, and interest in and to any and all
current and future Inventions.  You acknowledge that all original works of
authorship which you make (whether alone or jointly with others) within the
scope of your Cigna company employment and which are protectable by copyright
are “works made for hire,” as defined in the United States Copyright Act.

 

(2)           You agree to (i) maintain and make available adequate current
records, including electronic records, notes, sketches and drawings, of all
Inventions you make, and (ii) disclose such Inventions in writing upon request.
These records will remain the property of Cigna companies.

 

(3)           If in the course of your Cigna company employment, you incorporate
a Prior Invention into any Cigna company work product, you grant Cigna companies
a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use
the Prior Invention as part of or in connection with the work product. Within 45
days after the date of this grant, you agree to notify Cigna Shareholder
Services (shareholderservices@Cigna.com) of any Prior Inventions that you are
not assigning under this paragraph 7(b).

 

(4)           “Inventions” means any and all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets,
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you have or
will solely or jointly conceive, develop, reduce to practice, or fix during your
Cigna company employment.

 

(5)           “Prior Inventions” means all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you
conceived, developed, reduced to practice or fixed before your Cigna company
employment and which belong to you.

 

(c)           Violation

 

You will engage in a “Violation” if, directly or indirectly, you engage in any
willful misconduct as described in paragraph 7(c)(1) below or you break any of
the “Promises” in paragraphs 7(c)(2) through (7) below:

 

5

--------------------------------------------------------------------------------


 

(1)           Willful Misconduct:

 

(A)          You have a Termination of Employment initiated by a Cigna company
because you engaged in conduct that constitutes a gross violation of Cigna’s
Code of Ethics and Principles of Conduct or other employment policies.

 

(B)          You do anything else while an employee of any Cigna company that is
not discovered by the company until after your Termination of Employment and
that would, if you had still been employed at the time of the discovery, be
reason for your Termination of Employment for willful misconduct, as described
above.

 

(2)           Promise Not To Compete against Cigna Companies:

 

(A)          If you are in Career Band 6 or higher on your Termination of
Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
that starts on the Grant Date and ends 12 months after your Termination of
Employment.

 

You acknowledge and agree that:

 

(i)            Cigna’s business competes on a global basis;

 

(ii)          Cigna’s sales and marketing plans are for continued expansion
throughout the United States of America and globally;

 

(iii)         You have had access to and received Confidential Information
(described in paragraph 7(c)(5)(B) below); and

 

(iv)         The time restrictions and global nature of this non-competition
restriction are reasonable and necessary to protect Cigna’s business and
Confidential Information.

 

(B)          If you are in Career Band 5 or below on your Termination of
Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
that starts on the Grant Date and ends 12 months after your Termination of
Employment, if that work is similar to, and within the same geographic area as,
the work you performed, or for which you had responsibility, at any Cigna
company at any time during the six-month period that ends on your Termination of
Employment date.

 

6

--------------------------------------------------------------------------------


 

For example:

 

(i)            If you are a sales employee and your sales territory at any time
during your last six months of Cigna company employment is Pennsylvania, New
Jersey, and New York, this paragraph 7(c)(2)(B) would apply to you only if you
work in a sales position for a Cigna Competitor and only to the extent your new
sales territory is Pennsylvania, New Jersey, and/or New York;

 

(ii)           If you are an underwriter with nationwide responsibilities at any
time during your last six months of Cigna company employment, and you seek a job
with a Cigna Competitor as an underwriter, the restrictions in paragraph
7(c)(2)(B) would be nationwide in scope; or

 

(iii)          If you work in a particular division or segment of Cigna, you
would not be permitted to work in a similar division or segment for a Cigna
Competitor where the work you are expected to perform for the competitor is
similar to the work you performed for any Cigna company.

 

You acknowledge and agree that you have had access to and received Confidential
Information (described in paragraph 7(c)(5)(B) below) and the above time and
geographic restrictions are reasonable and necessary to protect Cigna’s business
and Confidential Information.

 

(C)          “Cigna Competitor” means any business that competes directly or
indirectly with any Cigna company’s product or service.

 

(D)          The Promise in paragraph 7(c)(2) not to compete against Cigna
companies after  Termination of Employment will not apply and Cigna will not
enforce it with respect to Cigna company employment in California.

 

(3)           Promise Not To Solicit or Hire Cigna Company Employees:

 

(A)          You Promise that, at any time during your Cigna company employment
and the period that ends 12 months after your Termination of Employment, you
will not:

 

(i)            Solicit any employee of any Cigna company to terminate his/her
employment with, or otherwise cease his/her relationship, contractual or
otherwise, with that Cigna company; or

 

(ii)           Hire any Cigna company employee.

 

(B)          This paragraph 7(c)(3) will not apply to applications for
employment submitted voluntarily by any Cigna employee, in response to a general
advertisement or otherwise, so long as neither you, nor anyone acting on your
behalf or in response to information provided by you, otherwise Solicits the
employees to leave Cigna.

 

(C)          To “Solicit” means to entice, encourage, persuade, or solicit, or
to attempt to entice, encourage, persuade or solicit.

 

7

--------------------------------------------------------------------------------


 

(4)           Promise Not To Solicit Cigna Company Customers:

 

(A)          You Promise that, at any time during your Cigna company employment
and the period that ends 12 months after your Termination of Employment, you
will not:

 

(i)            Solicit any Cigna company customer to end an existing
relationship, contractual or otherwise, with that Cigna company;

 

(ii)           Solicit any Cigna company customer to reduce the volume of their
business dealings with Cigna; or

 

(iii)          Solicit any potential Cigna company customer to enter into any
business arrangements with you or any business which you may become employed by,
or affiliated in any way with, after leaving any Cigna company, if such business
arrangements would compete in any way with any business that Cigna company has
conducted, or has been planning to conduct, during the 12-month period ending on
the date of the Violation.

 

(B)          The Promise in paragraph 7(c)(4)(A) above applies only to a
customer or potential customer with whom you had any Material Contact while
employed by any Cigna company.  “Material Contact” means you:

 

(i)            Had business dealings with the customer on behalf of any Cigna
company within the three-year period ending on the date of the Solicitation;

 

(ii)           Were responsible for supervising or coordinating the dealings
between any Cigna company and the customer or potential customer anytime during
the three-year period ending on the date of the Solicitation; or

 

(iii)         Obtained, at any time, trade secrets or confidential information
about a customer or potential customer with whom you had contact as a result of
your employment by any Cigna company.

 

(C)          “Solicit” is defined in paragraph 7(c)(3)(C).

 

(D)          The Promise in paragraph 7(c)(4) not to solicit Cigna company
customers after  Termination of Employment will not apply and Cigna will not
enforce it with respect to Cigna company employment in California unless the
activity involves the use of Confidential Information.

 

(5)           Promise Not To Disclose Cigna Companies’ Confidential Information:

 

(A)          You Promise not to disclose any Confidential Information to any
third-party at any time, whether during or after your employment, without the
prior written consent of Cigna (except to the extent required by an order of a
court having competent jurisdiction or a properly issued subpoena) unless that
Confidential Information was previously disclosed publicly by Cigna or has
become public knowledge (other than by your disclosure). Nothing in this
Confidentiality provision prohibits you or your counsel from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before any self-regulatory organization or any state or federal
regulatory authority. In the event that you are required to disclose
Confidential Information pursuant to a subpoena or other law

 

8

--------------------------------------------------------------------------------


 

or regulation, you shall notify Cigna promptly upon learning that you have been
subpoenaed or are otherwise required or compelled to divulge Confidential
Information.

 

(B)          The foregoing notwithstanding and in accordance with 18 USC
Section 1833(b), you shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of any Confidential
Information that is a trade secret that is made: (i) confidentially to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  If you file a
lawsuit for retaliation by Cigna for reporting a suspected violation of law, you
may disclose such trade secret to your attorney and use the trade secret
information in related court proceedings, provided that you file any document
containing the trade secret information under seal and do not disclose the trade
secret, except pursuant to court order.

 

(C)          “Confidential Information” means any Cigna company trade secrets,
confidential information, or proprietary materials, including but not limited to
customer lists, financial records, marketing plans and sales plans.

 

(6)           Promise to Cooperate With Cigna in Investigations or Litigation:

 

(A)          You Promise that, at any time after your Termination of Employment,
you will cooperate with Cigna in (i) all investigations of any kind,
(ii) helping to prepare and review documents and meeting with Cigna attorneys,
and (iii) providing truthful testimony as a witness or a declarant during
discovery and/or trial in connection with any present or future court,
administrative, agency, or arbitration proceeding involving any Cigna company
and with respect to which you have relevant information.

 

(B)          Cigna agrees that it will reimburse you, upon production of
appropriate receipts and in accordance with Cigna’s then existing Business
Travel Reimbursement Policy, the reasonable business expenses (including air
transportation, hotel, and similar expenses) incurred by you in connection with
such assistance.  You must present to Cigna for reimbursement all receipts for
those expenses within 45 days after you incur the expenses.

 

(7)           Promise to Assist with Patent and Copyright Registrations:

 

(A)          You Promise that, during your Cigna company employment and after
your Termination of Employment, you will assist Cigna companies, should they
request and at Cigna’s expense, to secure their rights (including any
copyrights, patents, trademarks or other intellectual property rights) in or
relating to the Inventions in any and all countries, including by:

 

(i)            disclosing to Cigna Companies all pertinent information and data;
and

 

(ii)           executing all applications, assignments or other instruments
necessary to apply for and obtain these rights and assign them to Cigna
companies.

 

(d)           (1)           If you were an Executive Officer at any time during
the 24-month period before the date of the Violation, the People Resources
Committee will determine whether you engaged in a Violation and will have the
sole discretion to waive your

 

9

--------------------------------------------------------------------------------


 

obligation to make all or any part of the Payment (described in paragraph 8) and
to impose conditions on any waiver.

 

(2)           Otherwise, Cigna’s Senior Human Resources Officer, or his or her
designee, will determine whether you engaged in a Violation and will have the
sole discretion to waive your obligation to make all or any part of the Payment
and to impose conditions on any waiver.

 

(3)           Determinations of the People Resources Committee, Cigna’s Senior
Human Resources Officer, or his or her designee, will be final and binding on
all parties.

 

8.             Consequences of a Violation: Payment to Cigna

 

Important: This paragraph 8 is not Cigna’s only remedy for a Violation.  Cigna
may seek any additional legal or equitable remedy, including an injunction
described in paragraph 9, for a Violation.

 

(a)           You will immediately forfeit all unvested Shares if you engage in
any Violation at any time.

 

(b)           You must immediately make the Payment described in paragraph
8(c) to Cigna in the manner described in paragraph 8(d) if:

 

(1)           You engage in a Violation described in paragraph 7(c)(2) (compete
against Cigna), 7(c)(3) (Solicit or hire Cigna employees) or 7(c)(4) (Solicit
Cigna customers), either while you are a Cigna company employee or within 12
months after your Termination of Employment; or

 

(2)          You engage in a Violation described in paragraph 7(c)(1) (willful
misconduct), 7(c)(5) (disclose Confidential Information) 7(c)(6) (fail to
cooperate) or 7(c)(7) (fail to assist) at any time.

 

(c)           “Payment” is the value you realize from any Shares that vest
during the 12-month period ending on the date of the Violation.  The Payment
will equal:

 

(1)           The number of Shares that vest during that 12-month period;

 

multiplied by

 

(2)           The Fair Market Value of those Shares on their Vesting Date;

 

plus

 

(3)           The total amount of all dividends, if any, paid to you on those
Shares through the date of the Payment.

 

(d)           Cigna will recover the Payment from you by any means permitted by
applicable law, at the sole discretion of Cigna management, including but not
limited to any or all of the following methods:

 

(1)           If you have any Shares in a Stock Account or in any other account
in book-entry form when a Violation occurs, Cigna will take back from you the
whole number of Shares that has a total Fair Market Value as of the date of the
Violation up to, but not more than, the Payment amount.

 

(2)           Cigna will, to the extent permitted by applicable law, reduce:

 

(A)          The amount of any payments that any Cigna company owes you for any
reason (including without limit any payments owed to you under any nonqualified
retirement, deferred compensation or other plan or arrangement) by

 

10

--------------------------------------------------------------------------------


 

(B)          The Payment amount.

 

This reduction will not occur until the date a future payment to you is due.

 

(3)           Cigna will send you a written notice and demand for all or part of
any Payment amount.  Within 30 days after you receive that notice and demand,
you must make the Payment to Cigna.

 

11

--------------------------------------------------------------------------------


 

9.             Consequences of a Violation: Injunction

 

You agree that:

 

(a)           Cigna will be entitled to ask a court of competent jurisdiction to
issue an order (an injunction) that requires you to take action and/or that
prohibits you from taking action, as needed to ensure that you keep all of the
Promises described in paragraph 7(c)(2) through (7), and Cigna will not be
required to post a bond in order to seek or obtain the injunction;

 

(b)           Any breach or threatened breach of any of the Promises would cause
irreparable injury to Cigna, and monetary damages alone would not provide an
adequate remedy; and

 

(c)           The remedies described in paragraph 9(a) are in addition to any
other rights and remedies Cigna may have at law or in equity.

 

10.          Consequences of a Violation: Designation of Cigna as Agent and
Attorney-in-Fact for Inventions

 

You agree that:

 

(a)           If Cigna Companies are unable to obtain your signature on any
instruments needed to secure their rights in or relating to the Inventions
pursuant to paragraph 7(c)(7)(A); then

 

(b)           You hereby appoint Cigna companies and their duly authorized
officers as your agents and attorneys in fact to act for and on your behalf to
execute and file any documents and take other actions as may be necessary for
Cigna companies to secure those rights.

 

11.          Agreeing to Assume Risks

 

Cigna, its stock plan administrator and its transfer agent will try to process
your stock transaction requests in a timely manner; however, Cigna makes no
promises or guarantees to you relating to the market price of the Shares or to
the time it may take to act on your request to sell the Shares or deliver stock
certificates.  By accepting this Restricted Stock grant:

 

(a)           You acknowledge that the action you request may not be completed
until several days (or in the case of delivery of stock certificates, several
weeks) after you submit it.

 

(b)           You agree to assume the risks, including the risk that the market
price of the Shares may change, related to delays described in paragraph 11(a):

 

(1)           Between the time you ask for any Shares to be sold and the time
your Shares are actually sold; and

 

(2)           Between the time you ask for stock certificates to be delivered to
you or your broker and the time the certificates are delivered.

 

12.          Applicable Law

 

You understand and agree that:

 

(a)           The terms and conditions of this Restricted Stock grant (including
any Violation and the consequences of any Violation) and all determinations made
under the Restricted Stock Grant Agreement, the Plan, and these Terms and
Conditions will be interpreted under the laws of the State of Delaware, without
regard to its conflict of laws rule;

 

(b)           Any action by you or Cigna seeking emergency, temporary or
permanent injunctive relief will be resolved exclusively in a federal or state
court in the State of Delaware where venue is appropriate and that has subject
matter jurisdiction over the dispute (collectively, “Delaware Courts”);

 

12

--------------------------------------------------------------------------------


 

(c)           Delaware is a convenient forum for resolving any action by you or
Cigna seeking emergency, temporary or permanent injunctive relief; and

 

(d)           You and Cigna consent to the exercise of personal jurisdiction
over the parties by a Delaware Court in any action by you or Cigna seeking
emergency, temporary or permanent injunctive relief.

 

13.          Arbitration

 

You agree and understand that:

 

(a)           Except as provided in paragraph 12, any dispute over any of the
terms and conditions that apply to this Restricted Stock grant will be resolved
exclusively under the Cigna Employment Dispute Arbitration Policy and its
Rules and Procedures as may be in effect when the dispute arises;

 

(b)           You are waiving your right to have those disputes decided by a
judge or jury in a court of law, and instead you are agreeing to submit those
disputes exclusively to mandatory and binding final arbitration; and

 

(c)           While you or Cigna may seek emergency, temporary or permanent
injunctive relief from a court in accordance with applicable law, after the
court has issued a decision about that relief, you and Cigna will submit the
dispute to final and binding arbitration under the Cigna Employment Dispute
Arbitration Policy pursuant to this paragraph 13.

 

14.          Miscellaneous

 

(a)           If a court of competent jurisdiction determines that any provision
of these Terms and Conditions is unenforceable as written, that provision will
be enforceable to the maximum extent permitted by law and will be reformed by
the court to make the provision enforceable in accordance with Cigna’s intent
and applicable law.

 

(b)           Cigna’s failure to enforce any provision of this Restricted Stock
grant will not be interpreted as a waiver of its right to enforce that provision
in the future.

 

15.          Acceptance

 

If you disagree with any of these Terms and Conditions, including those in
paragraphs 7, 8, 9 and 10 YOU MUST NOT ACCEPT THE RESTRICTED STOCK GRANT.  If
you sign the Restricted Stock grant, or acknowledge your acceptance
electronically or otherwise, you will be:

 

(a)           Agreeing to all the terms and conditions of the Restricted Stock
grant including the Inventions provision in paragraph 7(b) and the Promises in
paragraph 7(c);

 

(b)           Warranting and representing to Cigna that you are, and will
remain, in full compliance with those terms and conditions;

 

(c)           Authorizing Cigna to recover the Payment described in paragraph 8
and seek an injunction described in paragraph 9, if you engage in a Violation;
and

 

(d)           Appointing Cigna as your agent and attorney-in-fact to secure
rights with respect to Inventions if unable to obtain your signature as
described in paragraph 10.

 

[Year] US RSG Grant Agreement including Terms and Conditions

 

13

--------------------------------------------------------------------------------